     Case: 1:20-cv-00469 Document #: 17 Filed: 03/10/20 Page 1 of 6 PageID #:171




                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    CLINT KRISLOV,                                             )
    MICHAEL POWERS,                                            )
                                                               )
                   Plaintiffs,                                 )
                                                               )   No. 20 C 469
             v.                                                )
                                                               )   Judge Virginia M. Kendall
    COOK COUNTY OFFICERS                                       )
    ELECTORAL BOARD, et al.,                                   )
                                                               )
                   Defendants.                                 )

                               MEMORANDUM ORDER AND OPINION

         Clint Krislov sought placement on the March 17, 2020 ballot for the Democratic

nomination for the Illinois Supreme Court. Krislov submitted 9,555 signatures to the Cook County

Officers Electoral Board (“the Board”). Powers is one of those signatures. Objectors successfully

challenged 4,601 of those signatures, leaving Krislov 108 1 signatures short of the 5,050 signatures

required to make the ballot. Plaintiffs argue that the Board’s decision to strike these signatures

violated Illinois law and their First Amendment right of free association. The Complaint (Dkt. 1)

seeks to have this this Court order the Board to place Krislov’s name on the primary ballot.

         Two motions are currently pending before the Court. First, three individuals who filed an

objector’s petition with the Board contesting the validity of some of Krislov’s signatures move to

intervene as necessary defendants in this case pursuant to Federal Rule of Civil Procedure 24(a)(2).

(Dkt. 3.) Second, Defendants move to dismiss the case on the grounds that the Complaint fails to



1
  The Complaint suggests that Krislov was 108 signatures short, but that arithmetic is incorrect. (9,555 – 4,601 = 4954;
5,050 – 4954 = 96). The Court also notes that the signature and objection counts provided in the Complaint differ from
those listed in the Board’s decision. (Dkt. 1-3.) According to the Board’s written opinion rejecting Krislov’s challenge,
he originally submitted 9,542 signatures, 4,610 of which were originally excluded. Ten of those 4,610 signatures were
later rehabilitated. (Dkt. 1-3 at pp. 2–3) However, for purposes of this Motion, the Court is required to assume the
factual accuracy of the facts alleged in the Complaint.

                                                           1
     Case: 1:20-cv-00469 Document #: 17 Filed: 03/10/20 Page 2 of 6 PageID #:172




state claims upon which relief can be granted. (Dkt. 10.) For the reasons set forth below, the

Motion to Dismiss is granted and the Motion to Intervene is denied as moot.

                                                BACKGROUND

         The Court assumes that the following facts taken from Plaintiffs’ Complaint are true for

purposes of this motion. See W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675

(7th Cir. 2016).

         Krislov seeks placement on the March 17, 2020 Democratic Party primary ballot for

nomination to the Illinois Supreme Court. (Dkt. 1 ¶ 2.) In order to secure placement on that ballot,

Krislov needed to file a petition with the Board containing 5,050 valid signatures. (Id. ¶ 4.) 2

Krislov submitted a petition containing 9,555 signatures in support of his candidacy. (Id. ¶ 3.)

Plaintiff Michael Powers is among the individuals who circulated and signed Krislov’s petition.

(Id. ¶ 2.) Objectors challenged thousands of the signatures that Krislov submitted with his petition,

and the Board excluded 4,601 of those signatures as invalid. (Id. ¶ 4.) After the Board excluded

those signatures, Krislov did not have enough signatures to satisfy the 5,050 threshold. (Id.) Before

the Board, Krislov challenged the process by which signatures were excluded. (Id. ¶ 5.) As part of

his challenge, he explained that the number of valid signatures he still had placed him within the

margin of error for professional document examiners. (Id.) The Board rejected this argument and

continues to exclude him from the ballot. (Id.)




2
  Illinois law requires judicial candidate petitions to contain a number of signatures totaling 0.4% of the total votes
cast in the district for the candidate for Governor from that political party in the most recent gubernatorial election.
10 ILCS 5/7-10(h). The Illinois Board of Elections calculated that figure as 5,050 for the 2020 Democratic election
for Supreme Court Justice in District 1. ILL. STATE BD. OF ELECTIONS, 2020 CANDIDATE’S GUIDE, at p. 35,
https://www.cookcountyclerk.com/sites/default/files/pdfs/2020%20IL%20Candidates%20Guide_0.pdf.

                                                           2
     Case: 1:20-cv-00469 Document #: 17 Filed: 03/10/20 Page 3 of 6 PageID #:173




                                            LEGAL STANDARD

         When considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true

all factual allegations in the complaint and draw all permissible inferences in the non-moving

party’s favor. Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 639 (7th Cir. 2015). To state

a claim upon which relief may be granted, a complaint must contain a “short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual

allegations are not required, but the plaintiff must allege facts that when “accepted as true . . . ‘state

a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In analyzing whether a complaint

meets this standard, the "reviewing court [must] draw on its judicial experience and common

sense." Iqbal, 556 U.S. at 679. When there are well-pleaded factual allegations, the Court assumes

their veracity and then determines whether they plausibly give rise to an entitlement to relief. Id.

                                                   ANALYSIS

A.       Violation of 10 ILCS 5/10-10

         Illinois law provides a cause of action for candidates aggrieved by the decision of an

election board. 10 ILCS 5/10-10.1(a). That cause of action specifically requires candidates to seek

judicial review “in the circuit court of the county in which the hearing of the electoral board was

held,” i.e., not in federal court. Id. 3 Even if the Illinois statute allowed aggrieved candidates to sue

in this Court for violations of Illinois election law, this Court would lack jurisdiction over such a

claim because “[f]ederal courts have ‘no supervisory powers and no authority to instruct the Board

on how to follow state law.’” Shipley v. Chi. Bd. of Comm’rs, 947 F.3d 1056 (7th Cir. 2020)



3
 The Board’s decision denying Krislov’s petition also contains a notice that Illinois law requires any party aggrieved
by its decision to seek judicial review in the Circuit Court of Cook County within five days of the Board’s decision.
(Dkt. 1-3 at p. 4.)

                                                          3
     Case: 1:20-cv-00469 Document #: 17 Filed: 03/10/20 Page 4 of 6 PageID #:174




(quoting Kasper v. Bd. of Election Comm’rs, 814 F.2d 332, 342 (7th Cir. 1987). Thus, this Court

lacks jurisdiction over Plaintiffs’ claim that the Board violated Illinois law by excluding Krislov

from the ballot. 4

B.      First Amendment Claim Under 42 U.S.C. § 1983

        The ability of a candidate for public office to gain access to the ballot implicates the

Constitutional rights to “associate politically with like-minded voters and to cast a meaningful

vote.” Stone v. Bd. of Election. Com’rs for City of Chi., 750 F.3d 678 (7th Cir. 2014)

(citing Anderson v. Celebrezze, 460 U.S. 780, 786 (1983)). But not all restrictions “on candidates’

eligibility for the ballot impose constitutionally-suspect burdens.” Anderson, 460 U.S. at 788.

Indeed, signature requirements are valid prerequisites to ballot access if they are “reasonable” and

“nondiscriminatory.” Stone, 750 F.3d at 681 (quoting Burdick v. Takushi, 504 U.S. 428, 434

(1992)). In Stone, for example, the Seventh Circuit upheld a 12,500 signature requirement for

making the Chicago mayoral ballot. 750 F.3d 678. Also n Jenness v. Fortson, 403 U.S. 431 (1971),

the Supreme Court upheld a requirement of signatures accounting for more than 5% of the eligible

voting population. Thus, there is no question that the Illinois statute—which requires signatures

from .4% of the number of people who voted in a political party’s most recent gubernatorial

primary within the relevant electoral district—is constitutional.

        But Plaintiffs do not apparently dispute the constitutionality of Illinois’s statutory signature

requirements; instead, they complain that the means by which the Board invalidated signatures

was unlawful because: (1) “the records examiners have little training,” or “special expertise”, (2)

there was a “lack of an objective standard” applied to the review of signatures, and (3) “the shortfall

is well within the margin of error” such that the total number of accepted signatures should suffice.


4
  Because the Court is also dismissing the First Amendment claim, the Court also lacks supplemental jurisdiction over
the state statutory claim.

                                                         4
     Case: 1:20-cv-00469 Document #: 17 Filed: 03/10/20 Page 5 of 6 PageID #:175




(Dkt. 1 ¶¶ 14, 20.) These objections do not sound in First Amendment law, but rather in state

administrative law. 5 As with the claim brought under the state statute, this Court lacks jurisdiction

over a claim about the individuals a State agency hires or the statistical techniques those

individuals use to implement the State’s constitutionally valid election law. This Court cannot tell

a State agency how to interpret the State’s laws, but Plaintiffs’ “First Amendment” claim asks this

Court to do just that, by arguing that the agency must use only highly-trained document

professionals and must account for margins of error in determining whether the statutory signature

thresholds have been satisfied. This Court is without authority to redress a grievance of this nature,

so Plaintiffs lack Article III standing. See Groshek v. Time Warner Cable, Inc., 865 F.3d 884, 886

(7th Cir. 2017) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)) (“The

‘irreducible constitutional minimum of standing’ consists of three elements: injury-in-fact,

causation, and redressability.”). Even if Plaintiffs had standing to bring this claim about the

Board’s administrative processes, the Illinois Supreme Court has already foreclosed the arguments

brought in this count. See Jackson-Hicks v. E. St. Louis Bd. of Election Com’rs, 28 N.E.3d 170,

180 (Ill. 2015) (“As we have explained, the clear and unambiguous [signature] standard adopted

by the General Assembly requires compliance with a specific numerical threshold determined

according to a specific mathematical formula. A candidate either meets that minimum threshold

or does not. There is no close enough. . . . [S]ubstantial compliance is not a valid justification for

deviating from the clear and unambiguous minimum signature threshold set by the legislature.”)




5
  Krislov might have some sort of Due Process claim, but he does not allege a Due Process claim, and the Court has
received no briefing on whether the facts alleged state such a claim.

                                                        5
    Case: 1:20-cv-00469 Document #: 17 Filed: 03/10/20 Page 6 of 6 PageID #:176




                                          CONCLUSION

       This Court lacks jurisdiction over Count I of Plaintiffs’ Complaint because it is a state

statutory claim that can only be heard in state court. Plaintiffs also fail to state a First Amendment

claim in Count II. Defendants’ Motion to Dismiss [10] is therefore granted. As the Court is

dismissing the Complaint in its entirety, the Court need not consider whether Michael Powers has

independent standing nor whether the intervenors are necessary parties to this suit. The Motion to

Intervene [3] is dismissed as moot.




                                               ____________________________________
                                               Virginia M. Kendall
                                               United States District Judge
Date: March 10, 2020




                                                  6
